        Case 1:20-cv-00852-JLT Document 21 Filed 08/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL ADAMS,                                      Case No. 1:20-cv-00852-JLT (PC)

12                      Plaintiff,                     ORDER DENYING MOTION FOR
                                                       DEFAULT JUDGMENT AND REQUESTS
13           v.                                        FOR ENTRY OF DEFAULT
14    DAHL, et al.,
                                                       (Docs. 18, 19, 20)
15                      Defendants.

16

17          Plaintiff has filed requests for entry of default and default judgment. (Docs. 18, 19, 20.)

18   On August 6, 2021, the Court granted Defendants an extension of time to file an answer or

19   otherwise respond to the Complaint on or before October 8, 2021. (Doc. 18.) Although

20   Defendants’ motion was filed ex parte, the order was served on Plaintiff by mail. Accordingly,

21   the Court DENIES Plaintiff’s requests for entry of default and default judgment.

22
     IT IS SO ORDERED.
23

24      Dated:    August 26, 2021                               _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
